


Exhibit 10.34


OGE Energy Corp.
Director Compensation

Compensation of non-officer directors of the Company in 2013 included an annual
retainer fee of $128,600, of which $45,600 was payable in cash in monthly
installments and $83,000 was deposited in the director's account under the
Company's Deferred Compensation Plan in December 2013 and converted to 2,441.894
common stock units based on the closing price of the Company's Common Stock on
December 5, 2013. All non-officer directors received $2,000 for each Board
meeting and $2,000 for each committee meeting attended. The lead director
received an additional $17,500 cash retainer in 2013. The chairman of the Audit
Committee received an additional $12,500 cash retainer in 2013. The chairmen of
the Compensation and Nominating and Corporate Governance Committees received an
additional $7,500 annual cash retainer in 2013. Each chairman of a board
committee also received a meeting fee of $2,000 for each meeting (either in
person or by phone) with management to address committee matters. Each member of
the Audit Committee also received an additional annual retainer of $5,000. These
amounts represent the total fees paid to directors in their capacities as
directors of the Company and OG&E in 2013.


Under the Company's Deferred Compensation Plan, non-officer directors may defer
payment of all or part of their attendance fees and the cash portion of their
annual retainer fee, which deferred amounts are credited to their account as of
the first day of the month in which the deferred amounts otherwise would have
been paid. Amounts credited to the accounts are assumed to be invested in one or
more of the investment options permitted under the Company's Deferred
Compensation Plan. In 2013, those investment options included a Company Common
Stock fund, whose value was determined based on the stock price of the Company's
Common Stock. When an individual ceases to be a director of the Company, all
amounts credited under the Company's Deferred Compensation Plan are paid in cash
in a lump sum or installments. In certain circumstances, participants may also
be entitled to in-service withdrawals from the Company's Deferred Compensation
Plan.



In December 2013, the Compensation Committee met to consider director
compensation. At that meeting, the Compensation Committee increased the
additional annual retainer for the chairmen of the Compensation and Nominating
and Corporate Governance Committees for 2014 to $10,000 from $7,500, increased
the additional annual retainer for the chairman of the Audit Committee for 2014
to $15,000 from $12,500 and increased the additional annual retainer for the
lead director for 2014 to $20,000 from $17,500.








